       Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 1 of 13. PageID #: 201



                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
    LITIGATION
                                               Case No. 1:17-md-2804
    This document relates to:
    Hernando County, Florida v.                Judge Dan Aaron Polster
    AmerisourceBergen drug Corporation, et al.
                                               SHORT FORM FOR SUPPLEMENTING
                                               COMPLAINT AND AMENDING
    1:19-op-45667                              DEFENDANTS AND JURY DEMAND
    _______________________________


        Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue Pharma

L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National Prescription

Opiate Litigation, in the United States District Court for the Northern District of Ohio, Dkt #513,

5141), and as may be amended in the future, and any additional claims asserted herein. Plaintiff

also hereby amends its complaint to alter the defendants against which claims are asserted as

identified below. To the extent defendants were previously sued in plaintiff(s)’ existing complaint

and they are no longer identified as defendants herein, they have been dismissed without prejudice

except as limited by CMO-1, Section 6(e). Doc. #232.




1
  Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-
md-02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
      Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 2 of 13. PageID #: 202



           INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

   Plaintiff(s)’ Existing Complaint, Hernando County, Florida v. AmerisourceBergen Drug

Corporation, et al. (1:19-op-45667), as may have been previously amended, is expressly

incorporated by reference to this Short Form as if fully set forth herein except to the extent that

allegations regarding certain defendants that are not listed in section 2 below are dismissed

without prejudice.

                                  PARTIES – DEFENDANTS

        1.           Having reviewed the relevant ARCOS data, Plaintiff asserts claims against
the following Defendants:
AMERISOURCEBERGEN DRUG CORPORATION, CARDINAL HEALTH, INC.,
McKESSON CORPORATION, TEVA PHARMACEUTICAL INDUSTRIES LTD., TEVA
PHARMACEUTICALS USA, INC., CEPHALON INC., JOHNSON & JOHNSON, JANSSEN
PHARMACEUTICALS INC., ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC.,
JANSSEN PHARMACEUTICA INC., NORAMCO INC, ENDO HEALTH SOLUTIONS INC.,
ENDO PHARMACEUTICALS INC., ALLERGAN PLC, WATSON PHARMACEUTICALS,
INC., WATSON LABORATORIES INC., ACTAVIS LLC, ACTAVIS PHARMA, INC.,
MALLINCKRODT          PLC,    MALLINCKRODT          LLC,     ANDA,        INC.      AMNEAL
PHARMACEUTICALS, LLC., CVS HEALTH CORPORATION, H.D. SMITH, LLC,
KEYSOURCE MEDICAL, INC., KVK-TECH, INC., MYLAN PHARMACEUTICALS, INC.,
PAR PHARMACEUTICAL, INC., PAR PHARMACEUTICAL COMPANIES, INC.,
MASTERS DRUG COMPANY, INC., SANDOZ INC., SPECGX, LLC, AND WEST-WARD
PHARMACEUTICALS, CORP..

I, Anthony J. Majestro, Counsel for Plaintiff(s), certify that in identifying all Defendants, I
have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s). I further certify that, except as set forth below, each
of the Defendant(s) newly added herein appears in the ARCOS data I reviewed.
I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

Dated: September 30, 2019                     Signed: /s/ Anthony J. Majestro

Factual Allegations Regarding Individual Defendants

               Defendants ANDA, INC. AMNEAL PHARMACEUTICALS, LLC., CVS

HEALTH CORPORATION, H.D. SMITH, LLC, KEYSOURCE MEDICAL, INC., KVK-TECH,




                                                  2
      Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 3 of 13. PageID #: 203



INC., MYLAN PHARMACEUTICALS, INC., PAR PHARMACEUTICAL, INC., PAR

PHARMACEUTICAL COMPANIES, INC., MASTERS DRUG COMPANY, INC., SANDOZ

INC., SPECGX, LLC AND WEST-WARD PHARMACEUTICALS, CORP.are hereby added as

Defendants by this pleading based on the following jurisdictional allegations:

       1.1.1           Defendant Anda, Inc., (“Anda”) through its various DEA registrant

subsidiaries and affiliated entities, including but not limited to, Anda Pharmaceuticals, Inc., is the

fourth largest distributor of generic pharmaceuticals in the United States. Anda, Inc. is a Florida

corporation with its principal office located in Weston, Florida. In October 2016, Defendant Teva

acquired Anda from Allergan plc (i.e., Defendant Actavis), for $500 million in cash. Anda is

registered to conduct business and/or conducts business in Plaintiff’s community as a licensed

wholesale pharmaceutical distributor. Anda distributed opioids, in violation of the duties owed to

Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated herein,

in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Anda is sued as a Distributor

Defendant.

       1.1.2           Defendant Amneal Pharmaceuticals, LLC (“Amneal”) is a Delaware

limited liability company with its principal place of business in Branchburg, New Jersey. Amneal

manufactures, promotes, distributes and/or sells opioids nationally, including many Schedule II

controlled substances such as Oxycodone and Hydrocodone. Amneal is registered to conduct

business and/or conducts business in Plaintiff’s community as a licensed wholesale pharmaceutical

distributor. Amneal distributed opioids, in violation of the duties owed to Plaintiff as set forth in

Plaintiff’s original complaint and the other allegations incorporated herein, in sufficient quantities

to be a proximate cause of Plaintiff’s injuries. Amneal is sued as a Marketing Defendant.




                                                  3
      Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 4 of 13. PageID #: 204



       1.1.3           Defendant CVS Health Corporation is a Delaware corporation with its

principal place of business in Rhode Island. CVS Health Corporation conducts business as a

licensed wholesale distributor under the following named business entities: CVS Indiana, L.L.C.;

CVS Orlando FL Distribution; CVS Pharmacy, Inc.; CVS RX Services, Inc, d/b/a CVS

Pharmacy Distribution Center; CVS TN Distribution, LLC ; and CVS VERO FL Distribution,

L.L.C (collectively “CVS”). CVS is registered to conduct business and/or conducts business in

Plaintiff’s community as a licensed wholesale pharmaceutical Distributor. CVS distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint

and the other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. CVS conducts business and is sued as both a Distributor Defendant and as a

National Retail Pharmacy Defendant.

       1.1.4           Defendant H.D. Smith, LLC d/b/a H.D. Smith, f/k/a H.D. Smith

Wholesale Drug Company (“H.D. Smith”), through its various DEA registered subsidiaries and

affiliated entities, is a wholesaler of pharmaceutical drugs that distributes opioids throughout the

country, including in Plaintiff’s Community. H.D. Smith is registered to conduct business and/or

conducts business in Plaintiff’s community as a licensed wholesale pharmaceutical distributor

under the following named business entities: H.D. Smith Wholesale Drug Company, H.D. Smith

Holdings, LLC, and H.D. Smith Holding Company. H.D. Smith Wholesale Drug Company has

been restructured and it is currently doing business as H.D. Smith, LLC. H.D. Smith is the largest

independent wholesaler in the United States. In January 2018, Defendant AmerisourceBergen

acquired H.D. Smith. H.D. Smith is a distributor of wholesale brand, generic and specialty

pharmaceuticals and is a Delaware limited liability company with its principal place of business

in Springfield, Illinois. At all times relevant to this Complaint, H.D. Smith distributed prescription




                                                   4
      Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 5 of 13. PageID #: 205



opioids throughout the United States, including in Plaintiff’s Community specifically. H.D. Smith

distributed opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original

complaint and the other allegations incorporated herein, in sufficient quantities to be a proximate

cause of Plaintiff’s injuries. H.D. Smith is sued as a Distributor Defendant.

       1.1.5           Defendant Keysource Medical, Inc. is an Ohio corporation with its

principal place of business in Cincinnati, Ohio. Keysource Medical, Inc. is registered to conduct

business and/or conducts business in Plaintiff’s community as a licensed wholesale pharmaceutical

distributor. Keysource Medical, Inc. distributed opioids, in violation of the duties owed to Plaintiff

as set forth in Plaintiff’s original complaint and the other allegations incorporated herein, in

sufficient quantities to be a proximate cause of Plaintiff’s injuries. Keysource Medical, Inc. is

sued as a Distributor Defendant.

       1.1.6           Defendant KVK-Tech, Inc. is a privately-held Pennsylvania corporation

with its principal place of business in Pennsylvania. KVK-Tech, Inc.is a manufacturer of generic

prescription opioids, including many Schedule II controlled substances such as Oxycodone and

Hydrocodone. KVK-Tech, Inc. manufactures, markets, sells and/or distributes pharmaceutical

drugs nationally and in Plaintiff’s Community. KVK-Tech, Inc. is registered to conduct business

and/or conducts business in Plaintiff’s community as a licensed wholesale pharmaceutical

distributor. KVK-Tech, Inc. distributed opioids, in violation of the duties owed to Plaintiff as set

forth in Plaintiff’s original complaint and the other allegations incorporated herein, in sufficient

quantities to be a proximate cause of Plaintiff’s injuries. KVK-Tech, Inc. is sued as a Marketing

Defendant.

       1.1.7           Defendant Mylan Pharmaceuticals, Inc. dba Mylan Pharmaceuticals is a

West Virginia corporation with its principal place of business located in Morgantown, WV. Mylan




                                                  5
      Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 6 of 13. PageID #: 206



Pharmaceuticals is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor. Mylan Pharmaceuticals distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and

the other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. Mylan Pharmaceuticals is sued as a Marketing Defendant.

       1.1.8           Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its

principal place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a

wholly-owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical

Holdings, Inc. Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation with

its principal place of business located in Chestnut Ridge, New York. (Par Pharmaceutical, Inc.,

and Par Pharmaceutical Companies, Inc., collectively “Par Pharmaceutical”) was acquired by

Endo International plc in September 2015 and is an operating company of Endo International plc.

Par Pharmaceutical is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor. Par Pharmaceutical distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and

the other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. Par Pharmaceutical is sued as a Marketing Defendant.

       1.1.9           Defendant Masters Drug Company, Inc., is a Delaware corporation with

its principal place of business in Mason, Ohio. Defendant is registered to conduct business and/or

conducts business in Plaintiff’s community as a licensed wholesale pharmaceutical distributor

under the following named business entities: Masters Pharmaceutical, LLC dba River City

Pharma, LLC. Defendant Masters Drug distributed opioids, in violation of the duties owed to

Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated herein,




                                                   6
      Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 7 of 13. PageID #: 207



in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Defendant Masters Drug is

sued as a Distributor Defendant.

        1.1.10          Defendant Sandoz Inc, (“Sandoz”) is a division of Novartis

Pharmaceuticals Corporation (“Novartis”) is registered as a Delaware corporation with its

principal place of business in East Hanover, New Jersey. Sandoz is a Colorado corporation with

its principal place of business in Princeton, New Jersey.              Sandoz principally develops,

manufactures, markets, and distributes generic pharmaceutical products. Upon information and

belief, at all times relevant. Sandoz manufactured, promoted, distributed and/ir sold opioids

nationally, and in Plaintiff’s Community in violation of the duties owed to Plaintiff and in

sufficient quantities to proximately cause Plaintiff’s injuries as set forth herein.

        1.1.11          Defendant SpecGx, LLC is a Delaware limited liability company with its

headquarters in Clayton, Missouri and is a wholly owned subsidiary of Defendant Mallinckrodt

plc. SpecGx, LLC is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor. SpecGx, LLC distributed opioids,

in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other

allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. SpecGx, LLC is sued as a Marketing Defendant.

        1.1.12          Defendant West-Ward Pharmaceuticals Corporation n/k/a Hikma

Pharmaceuticals USA Inc. (“West-Ward”) is a Delaware corporation with a principal place of

business in New Jersey. West-Ward is a provider of oral, liquid, inhalant, and injectable branded

and non-branded generic medicines. West-Ward is a manufacturer of generic prescription opioids,

including many Schedule II controlled substances such as Oxycodone and Hydromorphone. West-

Ward manufactures, markets, sells and/or distributes pharmaceutical drugs nationally and in




                                                   7
      Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 8 of 13. PageID #: 208



Plaintiff’s Community. West-Ward is registered to conduct business and/or conducts business in

Plaintiff’s community as a licensed wholesale pharmaceutical distributor. West-Ward distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and

the other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. West-Ward is sued as a Marketing Defendant.

                                COMMON FACTUAL ALLEGATIONS

       1.      By checking the boxes in this section, Plaintiff hereby incorporates by reference to

this document the common factual allegations set forth in the Summit County Pleadings as

identified in the Court’s Order implementing the Short Form procedure. Dkt. #1282.

   ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)

   ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)

   ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)

       2.      If additional claims are alleged below that were not pled in Plaintiff’s Existing

Complaint (other than the RICO claims asserted herein), the facts supporting those allegations

must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)

identified in Paragraph 6 below (below or attached):

N/A


                                              CLAIMS

       3.      The following federal RICO causes of action asserted in the Summit County

Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.

1282, are incorporated in this Short Form by reference, in addition to the causes of action already

asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):




                                                   8
      Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 9 of 13. PageID #: 209



   ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Cephalon, Janssen, Endo and Mallinckrodt (the “RICO
   Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Cephalon, Endo, Mallinckrodt, Actavis, McKesson,
   Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”)) (Summit County
   Pleadings, Paragraphs 906-938)

       4.      Plaintiff asserts the following additional claims as indicated (below or attached):
N/A
       5.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in

Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without

prejudice: N/A

       WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended herein.


       WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended herein.




                                                9
    Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 10 of 13. PageID #: 210



Dated: September 30, 2019                  /s/Anthony J. Majestro
                                           Attorney for Plaintiff(s)
                                           Anthony J. Majestro
                                           J.C. Powell
                                           James S. Nelson
                                           Christina L. Smith
                                           POWELL & MAJESTRO, PLLC
                                           405 Capitol Street, Suite P-1200
                                           Charleston, WV 25301
                                           Tel.: 304-346-2889
                                           Fax: 304-346-2895
                                           amajestro@powellmajestro.com
                                           jcpowell@powellmajestro.com
                                           jnelson@powellmajestro.com
                                           csmith@powellmajestro.com

                                           /s/J. Burton LeBlanc, IV
                                           Russell W. Budd
                                           J. Burton LeBlanc, IV
                                           Laura J. Baughman
                                           Christine C. Mansour
                                           BARON & BUDD, P.C.
                                           3102 Oak Lawn Avenue, Suite 1100
                                           Dallas, TX 75219
                                           Tel.: 214-521-3605
                                           Fax: 214-520-1181
                                           rbudd@baronbudd.com
                                           bleblanc@baronbudd.com
                                           lbaughman@baronbudd.com
                                           cmansour@baronbudd.com




                                      10
Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 11 of 13. PageID #: 211



                                       /s/Peter J. Mougey
                                       Peter J. Mougey
                                       Troy Rafferty
                                       Archie C. Lamb, Jr.
                                       Page A. Poerschke
                                       Laura S. Dunning
                                       Jeffrey Gaddy
                                       LEVIN, PAPANTONIO, THOMAS,
                                       MITCHELL, RAFFERTY &
                                       PROCTOR, P.A.
                                       316 S. Baylen Street, Suite 600
                                       Pensacola, FL 32502-5996
                                       Tel.: 850-435-7068
                                       Fax: 850-436-6068
                                       pmougey@levinlaw.com
                                       trafferty@levinlaw.com
                                       alamb@levinlaw.com
                                       ppoerschke@levinlaw.com
                                       ldunning@levinlaw.com
                                       jgaddy@levinlaw.com


                                       /s/ Paul T. Farrell, Jr.
                                       Paul T. Farrell, Jr.
                                       M. Bert Ketchum, III
                                       Greene, Ketchum, Farrell,
                                       Bailey & Tweel, LLP
                                       419 - 11th Street (25701)/ P.O. Box 2389
                                       Huntington, West Virginia 25724-2389
                                       Phone: 800.479.0053 or 304.525.9115
                                       Fax:     304.529.3284
                                       paul@greeneketchum.com
                                       bert@greeneketchum.com




                                  11
Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 12 of 13. PageID #: 212



                                       /s/James C. Peterson
                                       R. Edison Hill (WVSB No. 1734)
                                       James C. Peterson (WVSB No. 2880)
                                       Harry C. Deitzler (WVSB No. 981)
                                       Aaron L. Harrah (WVSB No. 9937)
                                       Sandra B. Harrah (WVSB No. 7130)
                                       Douglas A. Spencer (WVSB No. 9369)
                                       HILL, PETERSON, CARPER,
                                       BEE & DEITZLER, PLLC
                                       NorthGate Business Park
                                       500 Tracy Way
                                       Charleston, WV 25311
                                       Tel.: 304-345-5667
                                       Fax: 304-345-1519
                                       jcpeterson@hpcbd.com
                                       rehill@hpcbd.com
                                       HGDeitzler@hpcbd.com
                                       aaron@hpcbd.com
                                       sandra@hpcbd.com
                                       doug@hpcbd.com


                                       /s/Michael J. Fuller, Jr.
                                       Michael J. Fuller, Jr.
                                       Amy J. Quezon
                                       MCHUGH FULLER LAW GROUP,
                                       PLLC
                                       97 Elias Whiddon Rd.
                                       Hattiesburg, MS 39402
                                       Tel.: 601-261-2220
                                       Fax: 601-261-2481
                                       mike@mchughfuller.com
                                       amy@mchughfuller.com




                                  12
    Case: 1:19-op-45667-DAP Doc #: 8 Filed: 09/30/19 13 of 13. PageID #: 213



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of September, 2019, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF Systems.


                                                  /s/Anthony J. Majestro
                                                  Anthony J. Majestro
                                                  Attorney for Plaintiff(s)




                                             13
